Matter of Ajana (2021 NY Slip Op 03242)





Matter of Ajana


2021 NY Slip Op 03242


Decided on May 20, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:May 20, 2021

PM-61-21
[*1]In the Matter of Hadley Tomlinson Ajana, an Attorney. (Attorney Registration No. 4944138.)

Calendar Date:May 17, 2021

Before:Lynch, J.P., Clark, Aarons, Pritzker and Colangelo, JJ.

Hadley Tomlinson Ajana, San Diego, California, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Hadley Tomlinson Ajana was admitted to practice by this Court in 2011. Ajana now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) has been heard on the application and advises that it defers to our discretion on same.
Upon reading Ajana's affidavit sworn to March 4, 2021 and filed March 8, 2021, and upon reading the May 10, 2021 correspondence in response by the Chief Attorney for AGC, and having determined that Ajana is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Lynch, J.P., Clark, Aarons, Pritzker and Colangelo, JJ., concur.
ORDERED that Hadley Tomlinson Ajana's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Hadley Tomlinson Ajana's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Hadley Tomlinson Ajana is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Ajana is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Hadley Tomlinson Ajana shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.